DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 1/28/2022.  Claim 16 has been added.  Claims 1-16 are now pending.  The previous double patenting rejections are withdrawn.
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Joynes on 2/7/2022.

4.	The application has been amended as follows:
Claim 3, line 5, change “Ca2+, Mg2+, or Zn++” to -- Ca2+, Mg2+, or Zn++ --.
Claim 4, line 3, change “salt” to – salt into --.

Allowable Subject Matter

5.	Claims 1-16 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Igari et al. (JP 2017-149925), Foo et al. (US 2017/0218143) and Liou (US 2017/0099889).
Igari et al. disclose a crosslinking agent such as metal compound (sodium aluminate) and an alcoholic hydroxyl group-containing compound (claims 1-3, [0084], [0088], and [0093]).
	Foo et al. disclose a crosslinking composition comprising a sodium aluminate with a stabilizer such as glycerine, sugar alcohols or starch (claims 1, 5, and 6, [0046], [0071]).
	Liou discloses a crosslinking composition comprising a sodium aluminate and a polyethylene glycol compound (claims 1 and 2).
Thus, Igari et al., Foo et al. and Liou do not teach or fairly suggest the claimed 
crosslinking agent comprising: a neutralized product of an aluminate complex salt of a hydroxyl group-containing organic compound; a divalent metal ion Ca2+, Mg2+, or Zn++ bound product of the aluminate complex salt of a hydroxyl group-containing organic compound; or a reaction product with a carboxylic acid of the aluminate complex salt of a hydroxyl group-containing organic compound.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762